Citation Nr: 1426338	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  99-23 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Education Center in Atlanta Georgia


THE ISSUE

Entitlement to educational assistance benefits under the provisions of the Montgomery GI Active Duty Educational Assistance Program (Chapter 30 of Title 38 of the United States Code) for a period of enrollment from February 6, 1996 to April 16, 1996.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran served on active duty from February 1973 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 1997 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia.  

The Atlanta Education Center in Atlanta, Georgia, currently has jurisdiction over the Veteran's claim.

In March 2001, the Board remanded the Veteran's claim for additional development.  

Once the development requested by the Board was completed, the RO issued a supplemental statement of the case in January 2003.  While no further development was conducted on the Veteran's claim, the case was not returned to the Board until April 2014.  The record does not account for this 11 year gap. 


FINDING OF FACT

On May 13, 1997, the Veteran filed a claim for additional Chapter 30 education benefits for a period of enrollment from February 6, 1996 to April 16, 1996.


CONCLUSION OF LAW

The Veteran's claim for reimbursement of education benefits under Chapter 30, Title 38, United States Code, was not timely filed. 38 U.S.C.A. §§ 5101, 5113 (West 2002); 38 C.F.R. §§ 21.1029, 21.1032, 21.7131 (1998,2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has considered the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002). As will be discussed, however, this case is one in which the law is dispositive of the issue. See Sabonis v. Brown, 6 Vet.App. 426 (1994). Under such circumstances, VCAA is not applicable.  See Manning v. Principi, 16 Vet.App. 534 (2002) (holding that VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).

Regardless, the Board notes that general due process considerations have been met. See 38 C.F.R. § 3.103 (2013).  The Veteran has been provided with pertinent law and regulations in the November 1999 statement of the case and the January 2003 supplemental statement of the case.  Both he and his representative have submitted arguments in support of the appeal. 

In addition, the Board has reviewed the record on appeal and finds that there remains pertinent, outstanding evidence regarding the issue on appeal.  Neither the Veteran nor his representative has argued otherwise.

For these reasons, given the undisputed facts in this case, the Board finds that no further notification or development action is necessary in this case.

I. Law and Regulations

In this case, the issue is not whether the claimant is eligible for Chapter 30 benefits, but whether he timely filed a claim for reimbursement for flight training courses taken between February 1996 and April 1996 and is entitled to payment of educational benefits.  

During the pendency of the Veteran's appeal, the criteria for establishing commencing dates for an award of educational assistance benefits, to include Chapter 30 benefits, were amended, effective from June 3, 1999.  See 64 Fed. Reg. 23769-23773 (1999); see also 38 C.F.R. §§ 21.4131, 21.7131 (1998) and 38 C.F.R. § 21.7131 (2000).

VA regulations formerly stated that payment of educational benefits was prohibited for any period earlier than one year prior to the date of the receipt of an application for educational benefits or the enrollment certification verifying the applicable enrollment periods, whichever was later.  See 38 C.F.R. §§ 21.4131(a), 21.7131(a) (1998). 

Under the revised regulations, in the case of a veteran who is entering or reentering into a program of training, the commencing date of a first award of educational assistance for the program of education that the veteran or servicemember is pursuing is the latest of the following dates: (A) the date that the educational institution certifies under paragraph (b) or (c) of this section; (B) one year before the date of the claim as determined by § 21.1029(b); or (C) the effective date of the approval of the course or one year before VA receives the approval notice, whichever is later. 38 C.F.R. § 21.7131(a)(1) (2013). 

The "date of claim" is defined as the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance. 38 C.F.R. § 21.1029(b) (2013). 

II. Analysis

There is no dispute that the Veteran's application for Chapter 30 benefits was received on May 13, 1997.  Accordingly, the earliest date of commencement thereof would be May 13, 1996.  Here, the record reflects that the Veteran's classes ended on April 16, 1996, more than one year prior to his claim. 

While the Board mentioned 38 U.S.C.A. § 21.7131(a)(1)(A) and (C) in its March 2001 remand, upon review, these regulations are either not applicable or would not result in an earlier date of claim.  (For example, the course did not lead to a standard college degree and the course was not offered by correspondence.)

The Board also notes in passing that a May 2002 email contained in the claims file suggests that the Veteran might be eligible for Chapter 34 educational assistance which could then be converted to Chapter 30 benefits.  

Upon review, however, the entire Chapter 34 program expired on December 31, 1989.  38 U.S.C.A. § 3462(e).  Further, since Chapter 34 educational assistance was not afforded to any eligible Veteran after December 31, 1989, the Veteran would not be eligible for educational assistance for his 1996 training.  The Veteran's 1996 training is clearly later than the December 1989 cutoff date. 

The Board has no authority to overturn or to disregard this very specific limitation on the award of Chapter 30 educational benefits. The Board is bound in its decisions by the regulations.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Board has considered the Veteran's contention that the company providing his education failed to submit his enrollment certification but incorrectly informed him that such documentation had been timely submitted.  While sympathetic to his complaint, the Board is bound by the law and is without authority to grant benefits that are not authorized by statute or regulation. See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board has decided this case based on its application of this law to the pertinent facts.

In summary, the pertinent facts in this case are not in dispute and the law is dispositive.  The Veteran's claim must therefore be denied because it is without legal merit. See Sabonis v. Brown, 6 Vet. App. 426 (1994).








ORDER

Educational assistance benefits under the provisions of the Montgomery GI Active Duty Educational Assistance Program for a period of enrollment from February 6, 1996 to April 16, 1996 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


